DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 15 Aug 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Nov 2022 has been entered.

Amendments Received
Amendments to the claims and specification were received and entered on 15 Nov 2022.

Status of the Claims
Canceled: 1–30, 32, 34, 35, 38, 42–45, 49 and 51–53
Examined herein: 31, 33, 36, 37, 39–41, 46–48 and 50

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/468578 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 8 Mar 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Objections
The objections to claim 53 and the specification are hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
All rejections of claims 32, 52 and 53 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 31–33, 36, 37, 39–41, 46–48, 50 under 35 USC § 112(a) is hereby withdrawn in view of Applicant's amendments and persuasive argument that the disclosure adequately describes the claimed invention (Reply, p. 6).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31, 33, 36, 37, 39–41, 46–48 and 50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This rejection is maintained from the previous Office action.  The rationale has been revised in view of Applicant's amendments.
Claim 31 recites "a binding and/or dissociation constant" in units of min−1.  The units for binding and dissociation constants should be in molar units (see specification, p. 17, l. 30 and p. 27, ll. 4–5).  The units of min−1 are appropriate for binding or association rate constants (see specification, p. 23, ll. 27–28 and p. 27, l. 6).  So the claim does not particularly point out whether the claimed subject matter is the association and/or dissociation constant of 0.5 M or higher, or whether the claimed subject matter is the association and/or dissociation rate constant of 0.5 min−1 or higher.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 15 Nov 2022, "Applicant asserts that the amended claims are not indefinite" (p. 7).
While the examiner acknowledges Applicant's amendments that have clarified the scope of some of the claim elements, the claims still recite an indefinite element, as specifically described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 33, 36, 37, 39–41, 46–48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson-Buck, et al. (Nature Biotechnology 2015; on IDS of 1 May 2018); Benkovic, et al. (US 2006/0014212); Teerapanich, et al. (Biosensors and Bioelectronics 2017); and Thompson, et al. (Biophysical Journal 2002).
The explanation of the correspondence among Johnson-Buck, Benkovic, Teerapanich and the claim limitations is substantially identical to that presented in the previous Office action.
Claim 31 is directed to a system comprising
(a)	"a protein analyte-specific capture probe …"
(b)	"a query probe …"
(c)	"a fluorescence microscope …"
(d)	"a processor programmed to execute instructions to"
(i)	"process said images …"
(ii)	"record time-dependent signal intensity changes …"
(iii)	"produce a differential signal intensity map …"
(iv)	"cluster the time-dependent signal intensity changes …"
(v)	"calculate a kinetic parameter for each event cluster"
With respect to claim 31, Johnson-Buck teaches
(a)	a biotinylated LNA capture probe that immobilizes an miRNA target on a surface (p. 731, Fig. 1; p. Online Methods § "SiMREPS quantification of synthetic miRNAs")
(b)	a freely diffusing fluorescent probe that hybridizes with the miRNA target (p. 731, Fig. 1; p. Online Methods § "SiMREPS quantification of synthetic miRNAs"); the probes can have a binding half-life                 
                    
                        
                            τ
                        
                        
                            o
                            n
                        
                    
                     
                
            below 4.7 sec (p. 731, Fig. 2a and 2b), and since the binding rate constant                 
                    k
                     
                
            is related to binding half-life by                 
                    k
                    =
                    
                        
                            0.6931
                        
                        
                            τ
                        
                    
                
            , a half life of 4.7 sec equals a binding rate constant of ≈ 8.8 min−1
(c)	a fluorescence microscope that records single-molecule transient binding events (p. Online Methods § "Single-molecule fluorescence microscopy" and § "SiMREPS quantification of synthetic miRNAs")
(d)	a processor that
(i)	receives fluorescence microscopy movie data (p. Online Methods § "Analysis of SiMREPS data")
(ii)	a fluorescence microscopy image is, by definition, an intensity value at a series of (x,y) positions on the surface that has been imaged
(iii)	"calculate[s] intensity-versus-time trajectories from the CCD movie" (p. Online Methods § "Analysis of SiMREPS data")
(iv)	"individual fluorescent puncta are analyzed for kinetics of probe binding" (Supplementary Figure 1); the "individual fluorescent puncta" are a cluster of pixels that correspond to a single molecule on the surface
(v)	"identify[ing] the number of binding and/or dissociation events (                
                    
                        
                            N
                        
                        
                            b
                            +
                            d
                        
                    
                
            ) and mean dwell times in the bound (                
                    
                        
                            τ
                        
                        
                            o
                            n
                        
                    
                
            ) and unbound (                
                    
                        
                            τ
                        
                        
                            o
                            f
                            f
                        
                    
                
            ) states for each candidate molecule" (p. Online Methods § "Analysis of SiMREPS data")
In Johnson-Buck, the analyte is an miRNA, whereas in the claimed invention, the analyte is a protein.
Benkovic teaches a system for quantifying a protein or peptide in a sample, comprising:
(a)	"one capture agent is immobilized on a support to capture a [protein epitope tag]" (0144)
(b)	"a second, labeled capture agent also specific for the captured PET may be added to detect/quantitate the captured PET" (0144)
(c)	an SRVD or SPR biosensor that quantifies the captured PET (0258–0286)
(d)	the biosensor signals can be analyzed using computer software (0486; 0513; 0569)
Benkovic teaches that this method can be used to determine the kinetic parameters of antibody-peptide binding (0479).
Besides the difference in analyte (Johnson-Buck: nucleic acid; Benkovic: peptide) Benkovic differs from Johnson-Buck in that Benkovic uses any one of various optical biosensors, such as SPR, as the detection method, whereas Johnson-Buck uses fluorescence microscopy.
Teerapanich teaches a method of using fluorescence microscopy to measure the association and dissociation kinetics of antibody-target binding reactions (p. 26, mid. of col. 2).  Teerapanich teaches that this method performs comparably to assays that use SPR for detection (p. 32 § 4), and is less expensive and easier to set up than SPR detectors (p. 25, col. 2).
Johnson-Buck teaches that the image analysis procedure is derived from a "super-resolution imaging technique" (p. 730, bot. of col. 1).  But none of Johnson-Buck, Benkovic or Teerapanich teaches "processing the differential intensity map using … least squares fitting to a Gaussian function". 
Thompson teaches superresolution localization and analysis of fluorescence microscopy images.  Thompson teaches "a full least-squares fit to a Gaussian distribution" to a single fluorescent label within a microscopy image (p. 2766 § "Materials and Methods").  Once a spot has been localized, the pixels in the spot can be clustered, and the total number of photons (i.e. intensity) of the spot can be calculated as a weighted sum of the individual pixel intensities (p. 2776, col. 2).
With respect to claim 33, Benkovic teaches that the labeled capture agent can be an antibody (0144; 0244).
With respect to claim 36, Benkovic teaches that the immobilized capture agent can be immobilized on a surface (0143; 0210).
With respect to claim 37, Benkovic teaches that the immobilized capture agent can be an antibody (0037).
With respect to claims 39 and 50, Benkovic teaches that the system can include means for thermally and/or chemically denaturing proteins or peptides (0312–0313).
With respect to claim 40, Benkovic teaches that the surface can be a solid support (0143).
With respect to claim 41, Benkovic teaches that the surface can be a bead (0143).  The specification states that a bead is a type of "freely diffusible" "solid surface" (p. 38, ll. 18–19).
With respect to claim 46, Benkovic provides an example of assaying TGF-β proteins, which form multi-protein complexes (0345).
With respect to claims 47 and 48, Benkovic teaches assaying peptides that have post-translational modifications by using antibodies that are specific for those PTMs (0368).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the system of Johnson-Buck to perform protein binding assays, as taught by Benkovic and Teerapanich, instead of nucleic acid hybridization assays, because both Benkovic and Teerapanich teach that protein binding assays have extensive useful applications in biology and biotechnology.  Said practitioner also would have been motivated to use fluorescence microscopy to measure the protein binding events, as taught by Johnson-Buck and Teerapanich, instead of SPR, because Teerapanich teaches that fluorescence microscopy is less expensive and easier to set up than SPR, and Johnson-Buck teaches that fluorescence microscopy can advantageously characterize reactions at the level of single molecules.  Given that all of these references are directed to kinetic binding assays, and all use similar equipment to measure the binding events, said practitioner would have readily predicted that the modifications would successfully result in a system for quantifying protein analytes in a sample as described in the claims.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply of 15 Nov 2022, Applicant argues "that one of ordinary skill in the art would not have been motivated to combine or to modify the cited art to arrive at the subject matter of the claims [because] neither Teerapanich nor Benkovic teach single-molecule methods" (p. 9).
While true, this assertion does not establish that the rationale for obviousness is deficient, because it is inconsistent with the examiner's rationale for obviousness.  Johnson-Buck teaches a single-molecule analysis method, and teaches that single-molecule analysis is advantageous.  Johnson-Buck differs from the claimed invention in that the analytes are nucleic acids, not proteins.  Teerapanich and Benkovic provide a motivation to modify the method of Johnson-Buck to analyze proteins instead of nucleic acids.  That modification results in a method that analyzes single protein molecules.  Even though Teerapanich does not do single-molecule analysis, Teerapanich shows successful acquisition of a series of fluorescence microscopy images showing protein binding and dissociation events, from which kinetic parameters can be calculated.  This is the same kind of data used by Johnson-Buck, so one of ordinary skill in the art would readily expect that modifying Johnson-Buck to use protein analytes instead of nucleic acid analytes would still result in a system that successfully acquires a series of fluorescence microscopy images showing protein binding and dissociation events, from which kinetic parameters can be calculated.
The arguments are therefore unpersuasive, hence the grounds of rejection above.
Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671